DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Claims 4-10, 14, and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 05 November 2020.

Specification

The amendment to the Specification submitted 22 December 2021 are accepted.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 12, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter “Kim” US 2018 / 0285619) in view of Li et al. (hereinafter “Li” US 2021 / 0216739).

As pertaining to Claim 1, Kim discloses (see Fig. 1 and Fig. 10) a display device (10), comprising (see Page 4, Para. [0060], [0062], and [0064]-[0065]): 
a controlling unit (200);
a display driver (210) electrically connected to the controlling unit (200);
a sensor driver (220) electrically connected to the controlling unit (200; see Page 4, Para. [0068]-[0069]); 
a display element (PXL) electrically connected to the display driver (210); and 
a sensor element (PHS) electrically connected to the sensor driver (220; see Page 4 through Page 5, Para. [0070]-[0074]); 
wherein the sensor element (PHS) is sensing a biometric feature (i.e., a fingerprint) in a sensing time period (see (Pse) in Fig. 10), the sensing time period (see 

While Kim implies that the sensing time period can include any number of consecutive frame times of the display element to capture sensing data, Kim only shows a sensing time period comprising two consecutive frame times of the display element (see each (1F) in sensing time period (Pse) in Fig. 10).  That is, Kim does not explicitly disclose that the sensing time period comprises 3 to 120 frame times.
However, in the same field of endeavor, Li discloses (see Fig. 1, Fig. 5, and Fig. 6; and see Page 3, Para. [0054] and Page 4, Para. [0064]) a display device (see Fig 1) comprising a display element  (110) and a sensor element (120), wherein the sensor element (120) is sensing a biometric feature (i.e., a fingerprint) in a sensing time period (i.e., an acquisition cycle), and the sensing time period (i.e., the acquisition cycle) comprises at least 3 to 120 frame times (i.e., sensing frames) of the display element (110; see Page 5 through Page 6, Para. [0066], [0069], and [0074]-[0078]), with the goal of providing improved accuracy in biometric (i.e., fingerprint) data acquisition and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Li, such that the sensing time period can include any number of consecutive frame times, including 3 to 120 frame times as suggested by Li, in order to providing improved accuracy in biometric (i.e., fingerprint) data acquisition and increased effectiveness of biometric (i.e., fingerprint) recognition.

As pertaining to Claim 2, Li discloses (see Fig. 1, Fig. 5, and Fig. 6) that the display element is refreshed by the display driver 6 to 72 times in the sensing time period (i.e., the acquisition cycle; again, see Page 5 through Page 6, Para. [0066], [0069], and [0074]-[0078]).

As pertaining to Claim 3, Kim discloses (see Fig. 1 and Fig. 10) that the sensor element (PHS) is refreshed (i.e., read) at least one time in the sensing time period (Pse; again, see Page 4, Para. [0067]; Page 5, Para. [0073]-[0074]; Page 7, Para. [0096]; and Page 11, Para. [0147]-[0150]).

As pertaining to Claim 12, Kim discloses (see Fig. 1 and Fig. 10) that the display driver (210) and the sensor driver (220) are synchronized by the controlling unit (200; see Page 4 through Page 5, Para. [0069]-[0074]).

As pertaining to Claim 13, Kim discloses (see Fig. 1 and Fig. 10) that the processing unit (i.e., signal processing functionality of (220)), wherein the processing unit (again, internal to (220)) is electrically connected to the controlling unit (200), the display driver (210), and the sensor driver (220) respectively, and the processing unit (internal to (220)), the display driver (210) and the sensor driver (220) are integrated in a single integrated circuit (see Page 4 through Page 5, Para. [0068]-[0074]).

As pertaining to Claim 21, Kim discloses (see Fig. 1 and Fig. 10) that in one of the 3 to 120 frame times (i.e., display times; see (Pse) and (CSi) in Fig. 10), one of sub-pixels (see Fig. 3) of the display element (PXL) emits a light pulse one time (see Page 5, Para. [0077]-[0078]; and Page 11, Para. [0143]-[0144], and [0147]-[0150]).


Claims 11, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Li and further in view of Reynolds (US 10,824,276).

As pertaining to Claim 11, neither Kim nor Li explicitly discloses the structure of the disclosed sensor element and the manner in which the disclosed sensor driver 
However, in the same field of endeavor, Reynolds discloses (see Fig. 1 and Fig. 2A) a display device (see (200) in Fig. 2A) comprising a controlling unit (see (205) in Fig. 2A), a display driver (208, 262), and a sensor driver (270), wherein the display driver (208, 262) is connected to a display element (202) and the sensor driver (270) is connected to a sensor element (203; see Col. 5, Ln. 26-54; and Col. 6, Ln. 14-67 through Col. 7, Ln. 1-7 and Ln. 54-58).  Reynolds further discloses a structure (see Fig. 1) and associated driving method in which the sensor element (see (203) in Fig. 2 corresponding to (103) in Fig. 1) is selectively driven according to a sensor driving signal (see (150) in Fig. 1) transmitted by the sensor driver (see (270) in Fig. 2; and see Col. 4, Ln. 8-31), wherein the sensor driver (270) is activated by an enable signal or sensor control signal from the controlling unit (205; see Col. 10, Ln. 20-37).  It is a goal of Reynolds to provide a means of integrating a fingerprint or biometric sensor into a display device such that a rate at which fingerprint or biometric sensing is performed can be selectively controlled (see Col. 12, Ln. 25-40).  Further, in this regard, the teachings of Reynolds suggest the obvious benefit of greater control over a fingerprint or biometric sensing operation including the ability to limit and/or control the area over which sensing occurs and to control the timing at which sensing is performed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Li with the teachings of Reynolds, such that the sensor driver is activated by an enable signal from the controlling unit, in order to provide selective control over the sensing function 

As pertaining to Claim 19, Kim discloses (see Fig. 1 and Fig. 10) a driving method of a display device (10), comprising (see Page 4, Para. [0060], [0062], and [0064]-[0065]): 
providing a display control signal (i.e., a panel driving control signal; also see any of (Si, Dj, Ei, CSi, ELVDD, ELVSS) in Fig. 9, for example) to a display driver (210) and controlling a sensor driver (220) by a controlling unit (200; see Page 4, Para. [0068]-[0069]); 
transmitting a display driving signal (i.e., a pixel lighting signal; see any of (Si, Dj, Ei, CSi, ELVDD, ELVSS) in Fig. 9, for example) to a display element (PXL) by the display driver (210); and 
driving a sensor element (PHS) by the sensor driver (220; see Page 4 through Page 5, Para. [0070]-[0074]),
wherein the sensor element (PHS) is sensing a biometric feature (i.e., a fingerprint) in a sensing time period (see (Pse) in Fig. 10), the sensing time period (see (Pse) in Fig. 10) comprises a number of consecutive frame times (i.e., see (1F)) of the display element (PXL), the display element (PXL) is refreshed one time in each of the consecutive frame times (again, see each (1F) during sensing time period (Pse); and note that the waveform (CSi) in Fig. 10 refreshes the display element (PXL) one time in each frame time (1F)) by the display driver (210), and in each of the consecutive frame 

While Kim implies that the sensing time period can include any number of consecutive frame times of the display element to capture sensing data, Kim only shows a sensing time period comprising two consecutive frame times of the display element (see each (1F) in sensing time period (Pse) in Fig. 10).  That is, Kim does not explicitly disclose that the sensing time period comprises 3 to 120 frame times.
However, in the same field of endeavor, Li discloses (see Fig. 1, Fig. 5, and Fig. 6; and see Page 3, Para. [0054] and Page 4, Para. [0064]) a display device (see Fig 1) comprising a display element  (110) and a sensor element (120), wherein the sensor element (120) is sensing a biometric feature (i.e., a fingerprint) in a sensing time period (i.e., an acquisition cycle), and the sensing time period (i.e., the acquisition cycle) comprises at least 3 to 120 frame times (i.e., sensing frames) of the display element (110; see Page 5 through Page 6, Para. [0066], [0069], and [0074]-[0078]), with the goal of providing improved accuracy in biometric (i.e., fingerprint) data acquisition and increased effectiveness of biometric (i.e., fingerprint) recognition by acquiring multiple biometric images over a plurality of consecutive sensing frames and combining the sensing frames to form a composite biometric image (see Page 3, Para. [0053] and Page 6, Para. [0078]; and see at least Page 1, Para. [0012]).


Neither Kim nor Li explicitly discloses the structure of the disclosed sensor element and the manner in which the disclosed sensor driver controls the disclosed sensor element.  That is, neither Kim nor Li discloses that a sensor control signal is provided to the sensor driver by the controlling unit.  Further, in this regard, neither Kim nor Li discloses that a sensor driving signal is transmitted to a sensor element by the sensor driver.
However, in the same field of endeavor, Reynolds discloses (see Fig. 1 and Fig. 2A) a display device (see (200) in Fig. 2A) comprising a controlling unit (see (205) in Fig. 2A), a display driver (208, 262), and a sensor driver (270), wherein the display driver (208, 262) is connected to a display element (202) and the sensor driver (270) is connected to a sensor element (203; see Col. 5, Ln. 26-54; and Col. 6, Ln. 14-67 through Col. 7, Ln. 1-7 and Ln. 54-58).  Reynolds further discloses a structure (see Fig. 1) and associated driving method in which the sensor element (see (203) in Fig. 2 corresponding to (103) in Fig. 1) is selectively driven according to a sensor driving signal (see (150) in Fig. 1) transmitted by the sensor driver (see (270) in Fig. 2; and see Col. 4, Ln. 8-31), wherein the sensor driver (270) is activated by an enable signal or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Li with the teachings of Reynolds, such that a sensor control signal is provided to the sensor driver by the controlling unit and a sensor driving signal is transmitted to a sensor element by the sensor driver, in order to provide selective control over the sensing function disclosed by Kim and Li, including the ability to limit and/or control the area over which sensing occurs and to control the timing at which sensing is performed as suggested by Reynolds.

As pertaining to Claim 20, Li discloses (see Fig. 1, Fig. 5, and Fig. 6) that the display element is refreshed by the display driver 6 to 72 times in the sensing time period (i.e., the acquisition cycle; again, see Page 5 through Page 6, Para. [0066], [0069], and [0074]-[0078]).

As pertaining to Claim 22, Kim discloses (see Fig. 1 and Fig. 10) that in one of the 3 to 120 frame times (i.e., display times; see (Pse) and (CSi) in Fig. 10 which shows .


Response to Arguments

Applicant’s arguments with respect to Claims 1-3, 11-13, and 19-22 have been considered but are moot because the new ground of rejection relies upon a combination of references not specifically challenged in the argument.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, namely the reference to Kim, teach or fairly suggest that “the sensor element is sensing a biometric feature in a sensing time period, the sensing time period comprises 3 to 120 frame times of the display element” wherein “in each of the 3 to 120 frame times, a plurality of display scanning signals are sequentially transmitted to all display scan lines of the display device one time” (see Remarks at Pages 11 and 12).  These features are plainly disclosed by at least the combined teachings of Kim and Li, as newly relied upon above.
To address the applicant’s arguments with respect to the teachings of Kim, the applicant has stated that, according to the applicant’s originally filed disclosure, “in each frame time FT, all the display scanning signals DS1-DSN are sequentially transmitted to all display scan lines of the display device one time” (see Remarks spanning Figure 10 “shall be the same as ‘each of the 3 to 120 frame times’” of the amended claims (see Remarks at Page 11).  The examiner agrees with the applicant’s assertion that the “frame time” (1F) shown by Kim in Figure 10 can be considered equivalent to the “frame time” recited in the amended claimed invention, and that each “frame time” (1F) shown by Kim “shall be the same as ‘each of the 3 to 120 frame times’” as claimed.  In this regard, Kim plainly shows a sensor element (PHS) that is sensing a biometric feature (i.e., a fingerprint) in a sensing time period (see (Pse) in Fig. 10), wherein the sensing time period (see (Pse) in Fig. 10) comprises a number of consecutive frame times (i.e., see (1F)) of the display element (PXL), and in each of the consecutive frame times (again, see each (1F) in sensing time period (Pse)), a plurality of display scanning signals (see (S1, …, Sn) in Fig. 10) are sequentially transmitted to all display scan lines (Si) of the display device (10) one time (see Page 8, Para. [0111]-[0112]; Page 10, Para. [0135]-[0137]; and Page 11, Para. [0143]-[0144], and [0147]-[0150]).
The applicant has further asserted that, as shown by Kim in Figure 10, the “light emitting element is refreshed plural times rather than one time in one frame period 1F, so that the time period in which the light emitting element refreshed one time is different from the frame time FT of the present application” (again, see Remarks at Page 11).  The examiner respectfully disagrees.  Firstly, the examiner respectfully points out that, as defined by the amended claims, the claimed “frame time” is a sub-period during a sensing time period in which “a plurality of display scanning signals are sequentially transmitted to all display scan lines of the display device one time.”  Kim plainly provides Figure 10.  During this “frame time” sub-period (1F) of Kim, a “display element” (PXL) is refreshed one time by the display driver in correspondence with display scanning signals (S) and/or according to the waveform (CSi).  That is, Kim discloses that in the sensing time period (see (Pse) in Fig. 10), comprising a number of consecutive frame times (i.e., see (1F)) of the display element (PXL), the display element (PXL) is refreshed one time in each of the consecutive frame times (1F) by the display driver.  Furthermore, Kim discloses that the waveform (CSi) as shown in Figure 10 is merely an example waveform for controlling light emissions.  Kim further discloses that “In an embodiment, the second control signal having the gate-on voltage and the second control signal having the gate-off voltage may be alternately supplied to the second control line (CSi) during the period in which the display device 10 is driven in the second mode” wherein, as an example, “the second control signal may have the gate-on voltage… during a first period in the period in which the second mode is executed, and have the gate-off voltage… during a second period subsequent to the first period” (see Page 10, Para. [0137]).  That is, Kim suggests a waveform (CSi) that has only one level during a frame time (1F).  In addition, “In some embodiments” such as that shown in Figure 10, the “gate-on voltage… may include a plurality of voltage levels” or a waveform pattern that allows a switching device “to be turned on to different degrees” thereby controlling a light emission of a display element during a frame time (see Page 10, Para. [0138]-[0139]).  In either case, Kim plainly discloses a display element (PXL) that is refreshed one time, in correspondence with display scanning signals (S) and/or according to the waveform (CSi), in each consecutive frame Claims 1-3, 11-13, and 19-22  is maintained.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622